Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.	Applicant’s response to the Non-Final Office Action dated 5/26/22 is acknowledged (paper filed 8/25/22). Claims 3-7, 11-13, 15-25, 27-32, 34-35, 37-40, 42, 44-46, 48-52, 54-64, 66-71, 73-75, 77-81, and 83-94 were canceled without prejudice or disclaimer. 
2.	Applicant’s election without traverse of Group III (claims 36, 37, 41, 43, 47-49, 53, 65, 72, and 76) and species (e-VCaP cells and a-single protein is wild-type ERG) in the reply filed on 8/14/20 is reiterated. Claims 1, 2, 8, 9, 10, 14, 26, 33, 53, 65, and 82 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/20.

3.	Currently claims 36, 41, 43, 47, 72, and 76 are under examination.

4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 36, 47, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson et al. (US 2005/0079512 A1) in view of Shi et al. (Genes & Development, 27 November 2013, Vol.27, pages 2648-2662) and Shen et al. (Cancer Research, 12/15/08, 68(24), pages 10154-10162) and further in view of Zong et al. (PNAS, 28 July 2009, Vol. 106, No.30, Pgs. 12465-12470).
Emerson discloses a method of identifying a compound that interferes with the interaction between a protein and mSWI/SNF (BAF) chromatin remodeling complex protein (a method for identifying a compound that modulates gene expression, Para. [0015]; high-throughput screening assays that Identify small molecule compounds that enhance or block the association between chromatin remodeling complexes and the specific transcription factors with which they interact, such as the BRG-1 subunits of the SWI/SNF complex and various transcription factors, Para. [0035]), the method comprising: 
a) administering a candidate compound at a first concentration in a sample comprising the protein and the mSWI/SNF (BAF) chromatin remodeling complex protein under conditions where the proteins interact (a modified binding assay is devised for high-throughput drug screening by attaching a fluorescent “tag" to one protein, for example recombinant BRG-1, and adding this labeled protein to multi-well plates that have been coated with a specific concentration of the full-length protein or its zinc finger motif, Para. [0079]; after a brief period of incubation for protein-protein interaction to occur, the stability of these complexes is challenged by screening a library of small molecule compounds for their ability to alter the affinity of zinc finger-SWI/SNF subunit binding, Para. [0080]); b) determining the strength of the interaction between the protein and the mSWI/SNF (BAF) chromatin remodeling complex protein (after a period of incubation with these compounds, the multi-well plates is extensively washed with appropriate buffer solutions and the fluorescence signal quantitated to give a precise measure of the increase or decrease in protein complex concentration in the presence of specific compounds, Para. [0081]); and c) comparing the strength of the interaction between and the mSWI/SNF (BAF) chromatin remodeling complex protein to strength of the an interaction of and the mSWI/SNF (BAF) chromatin remodeling complex protein under the conditions wherein the candidate compound is administered at a second concentration, and wherein the first concentration is higher than the second concentration (The increase or decrease in the amount of protein-protein interactions is determined by a relative comparison to the amount of protein-protein interactions in the absence of the test compound, Para. [0086]; the interactions between the chromatin remodeling complex and the transcription factor can be examined using a GST-pulldown/immunoblotting analysis of protein interactions between recombinant forms of the proteins of interest... The bead bound fusion protein is ... used as "bait" to test for binding to a known protein ... in the presence or absence of a test compound ... Comparison of the bound versus unbound fractions in the bead and supernatant fractions, respectively, allows quantitation of the protein-protein interactions, Para. [0070], where the second concentration is zero, see Pg. 3, Ln. 5), wherein if the strength of the interaction between the protein and the mSWI/SNF (BAF) chromatin remodeling complex protein administered at the first concentration of candidate compound is weaker than the strength of the interaction between the protein and the mSWI/SNF (BAF) chromatin remodeling complex protein administered at the second concentration of candidate compound, then the candidate compound interferes with interaction between the protein and the mSWI/SNF (BAF) chromatin remodeling complex protein (decrease in protein complex concentration in the presence of specific compounds, Para. [0081]). 
Emerson further teaches an ETS family of transcription factors (high-throughput screening assays that identify small molecule compounds that... block the association between ... the BRG-1 subunits of the SWI/SNF complex and various transcription factors, Para. [0035]; the transcription factor... is a member of the family of... Ets, Para. [0060]; Note: the ETS family includes ERG and ETV proteins of the instant application, see Pg. 85, Ln. 17), but fails to explicitly disclose wherein a protein is an ERG protein.
Shi teaches interactions of ERG and SWI/SNF (Brgl shRNAs inhibited proliferation of cells, Pg. 2649, right column, third paragraph; Brgl knockdown led to marked reductions in the occupancy of several TFs ... which included ... Erg ... The expression level of these TFs was largely unaffected by Brgl knockdown, suggesting a direct effect of Brgl on TF occupancy, Pg. 2657, right column, last paragraph).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to modify Emerson with the teaching of Shi for the purpose of identifying compounds capable of disrupting the ERG/BRG1 interaction. 
Although Emerson et al. in view of Shi et al. teach modulators of gene expression, the references fail to disclose specific inhibitor compounds.
However, Shen et al. reveal that the Brm ATPase component of selected SWI/SNF complexes has significant anti-proliferative functions in the prostate. The researchers identified Brm as a major effector of serum androgen-induced proliferation in the prostate which is disrupted in human disease and the loss of Brm confers a proliferative advantage in prostate cancer. See abstract and results.
It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to modify Emerson in view of Shi for the purpose of identifying inhibitor compounds because Shen et al. taught that inhibitors such as Brm confers a proliferative advantage in prostate cancer. See abstract and results.
One skilled in the art would have been motivated to employ inhibitor compounds in order to treat prostate cancer.
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
Emerson et al. (US 2005/0079512 A1) in view of Shi et al. (Genes & Development, 27 November 2013, Vol.27, pages 2648-2662) and Shen et al. (Cancer Research, 12/15/08, 68(24), pages 10154-10162) differ from the instant invention in not specifically teaching an ERG that is TMPRSS2-ERG.



However, Zong et al. teaches that 50-80% of patients with prostate cancer harbor fusion transcripts between an androgen-regulated gene, TMPRSS2, and members of the erythoblast transformation specific (ETS) transcription factor family (ERG, ETV1, ETV4, or ETV5).  
Zong et al. also disclose that the TMPRSS2-ERG fusion at chromosome 21q22, via either interstitial deletion or chromosomal translocation, is the most predominant subtype and this fusion results in the overexpression of full-length or truncated ERG protein in prostate epithelial cells. TMPRSS2-ERG is associated with an aggressive phenotype of prostate cancer (PCas). See page 12465, 1st column, 2nd paragraph through 2nd column. 
Zong et al. conclude that the fact that increased ERG expression in most PCas is driven by the androgen-responsive TMPRSS promoter, it may represent a mechanism for treating prostate tumorigenesis via inhibitors. “Our findings that ETS family members play an important role in prostate tumorigenesis suggests that ETS transcription factors could be attractive therapeutic targets for PCa harboring ETS-associated gen fusions.” See Discussion, pages 12468-12469. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Emerson in view of Shi et al. (Genes & Development, 27 November 2013, Vol.27, pages 2648-2662) and Shen et al. (Cancer Research, 12/15/08, 68(24), pages 10154-10162) with the teachings of Zong et al. (PNAS, 28 July 2009, Vol. 106, No.30, Pgs. 12465-12470) for the purpose of monitoring possible therapeutic targets in prostate cancer. 
Regarding Claim 47, Emerson discloses the method of claim 1, wherein the interaction between the ERG protein or the ETV protein and the mSWI/SNF (BAF) chromatin remodeling complex protein is at least 20% weaker when the first concentration of the candidate compound is administered than when the second concentration of the candidate compound is administered (A compound is a modulator of gene expression if it... decreases the amount of protein-protein interactions by at least 5%, often by 20-50%. A compound may increase or decrease the amount of protein interactions by as much as 100%, Para. [0086]).
Emerson also discloses interactions between the ERG protein or the ETV protein and the mSWI/SNF (BAF) chromatin remodeling complex protein is at least 30, 40, 50, 60, 70, 80 or 90% weaker when the first concentration of the candidate compound is administered than when the second concentration of the candidate compound is administered (A compound is a modulator of gene expression if it... decreases the amount of protein-protein interactions by at least 5%, often by 20-50%. A compound may increase or decrease the amount of protein interactions by as much as 100%, Para. [0086]).
Emerson discloses that the mSWI/SNF (BAF) chromatin remodeling complex protein is BAF170/SMARCC2, BRG1/BAF190A/SMARCA4, ARIDIA, BAF47/SNF5/SMARCB1, BAF155/SMARCC1, ACTL6A, SMARCE1, SMARCD2, DPF2, BCL7B, SMARCA2, SMARCD1, PBRM1, ARID2, BRD7, ARID1B, BCL7A: BCL7B, BCL7C, ACTL6B or SS18L1 (the BRG-1 subunits of the SWI/SNF complex, Para. [0035]; BRG-1, BRM, BAFT 55 and BAF170 subunits of SWI/SNF, Para. [0038]).
Emerson also teaches methods wherein the mSWI/SNF (BAF) chromatin remodeling complex protein is BAF155/SMARCC1 (BAF155 ... subunits of SWI/SNF, Para. [0038]).
Regarding Claim 72, Emerson discloses the method of claim 36, wherein the determining the strength of the interaction between the ERG protein or the ETV protein and the mSWI/SNF (BAF) chromatin remodeling complex protein comprises chromatin immunoprecipitation of the ERG protein or the ETV protein (Chromatin immunoprecipitation (ChIPs) analyses of SWI/SNF remodeling complexes (BRG-1, BRM, core subunit INI1), Para. [0042]).
Emerson also discloses the method of determining the interaction between the ERG protein or the ETV protein and the mSWI/SNF (BAF) chromatin remodeling complex protein comprises measuring of nuclear localization of the mSWI/SNF (BAF) chromatin remodeling complex protein (Co-immunoprecipitation ... with antisera to BRG-1, BRM, BAF155 and BAF170 subunits of SWVSNF using 100 gg mouse erythroid (MEL) cell nuclear extract, Para. [0038]; Chromatin immunoprecipitation (ChIPs) analyses of SWI/SNF remodeling complexes (BRG-1, BRM, core subunit INI1), Para. [0042]).

6.	Claims 41, 43, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable Emerson et al. (US 2005/0079512 A1) in view of Shi et al. (Genes & Development, 27 November 2013, Vol.27, pages 2648-2662) and Shen et al. (Cancer Research, 12/15/08, 68(24), pages 10154-10162), and further in view of Zong et al. (PNAS, 28 July 2009, Vol. 106, No.30, Pgs. 12465-12470) and Chinnalyan et al. (US 2012/0034867 A1).
Please see Emerson et al. (US 2005/0079512 A1) in view of Shi et al. (Genes & Development, 27 November 2013, Vol.27, pages 2648-2662) and Shen et al. (Cancer Research, 12/15/08, 68(24), pages 10154-10162) and further in view of Zong et al. (PNAS, 28 July 2009, Vol. 106, No.30, Pgs. 12465-12470) as set forth above.
Emerson et al. (US 2005/0079512 A1) in view of Shi et al. (Genes & Development, 27 November 2013, Vol.27, pages 2648-2662) and Shen et al. (Cancer Research, 12/15/08, 68(24), pages 10154-10162) and further in view of Zong et al. (PNAS, 28 July 2009, Vol. 106, No.30, Pgs. 12465-12470) differ from the instant invention in not specifically teaching prostate cells or prostate cancer measurements.
However, Chinnaiyan teaches normal prostate cells (Ets Related Gene (ERG; NM—004449)... has been demonstrated to be highly expressed in prostate epithelium relative to other normal human tissues, Para. [0076]).
Chinnaiyan teaches wherein the one or more cells are prostate cancer cell line cells (PC3 prostate cancer cell lines, Para. [0233]).
Chinnaiyan teaches prostate cancer cell line cells (Various prostate cell lines were assessed, Para. [0035]; invention provides a method of inhibiting a biological activity ... in a cell, wherein the cell comprises a gene fusion of an ETS family member gene ... ERG; ETV1 (ER81)... ETV4 (E1AF; PEA3); ETV5 (ERM)... the cell is a cancer cell (e.g., a prostate cancer cell), Para. [0008]).
Chinnaiyan teaches wherein the one or more cells are VCaP cells(VCaP cells were treated with either NU7026 or Olaparib for 48 hours as indicated and qPCR analysis of ERG-target genes was performed, Para. [0012])
It would have been obvious to one of ordinary skill in the art at effective filing date of the invention to modify Emerson in view of Shi et al. and Shen et al. and further in view of Zong et al. (PNAS, 28 July 2009, Vol. 106, No.30, Pgs. 12465-12470) with the teaching of Chinnaiyan for the purpose of treating prostate cancer and utilizing normal prostate cells as controls in screening assays as demonstrated in the prior art. Absent evidence to the contrary the method is deemed obvious.

Response to Arguments
Applicant’s arguments filed 8/25/22 have been considered but were not found persuasive for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant contends that the reference to Shi et al. do not teach or suggest a protein-protein interaction between the recited ERG protein and BAF155 protein since it relates to the identification of protein-DNA interactions occurring between DNA enhancer elements and certain transcription factors (TFs) proteins using chromatin immunoprecipitation (ChIP) methodologies adapted to identify protein-DNA interactions. This argument was carefully considered but not found persuasive because Shi et al. state in the Abstract section that “we identify a cluster of lineage-specific [DNA] enhancers...that are occupied by SWI/SNF [proteins].” 

In other words, Shi et al. teach a method that indirectly evaluates protein-protein interaction; wherein the DNA enhancers are occupied by SWI/SNF proteins. This indirect measurement of protein-protein interaction is encompassed by the instant claims that do not specifically exclude the utility of DNA enhancers to evaluate the recited proteins. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., excluding DNA enhancers occupied by SWI/SNF proteins) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Accordingly, the invention remains rejected under 35 USC 103.


7.	For reasons aforementioned, no claims are allowed.


8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V. COOK, whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 


Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  
Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit: 1642
571-272-0816
12/3/22

/LISA V COOK/Primary Examiner, Art Unit 1642